McGinity, J.,
dissents and votes to reverse the judgment appealed from, on the law and the facts, and to direct a new trial as to both liability and damages, with costs to abide the event, with the following memorandum: On the evening of August 21, 1994, at approximately 9:30 p.m., the defendant Frank Squillante was driving his vehicle north on Grand Avenue in Queens, a two-way street with one lane in each direction. The plaintiffs Virginia Caltabellotta and Michael Martin were at*354tempting to cross the street from west to east in a diagonal path, from between parked cars and outside the crosswalk. When they reached the northbound lane they were struck by Squillante’s vehicle.
The plaintiffs had been attending an event at a local American Legion Hall. Caltabellotta testified that she arrived sometime between 2:00 p.m. and 2:30 p.m. , (some seven hours before the accident). Caltabellotta stated that Martin was already at the hall when she arrived, although she did not know when he arrived. Caltabellotta testified that she did not drink any alcohol during the event but she saw Martin with a cup that she assumed contained beer. She did not know how many cups he consumed.
At about 9:15 p.m. Caltabellotta and Martin left the hall to retrieve some clothing Caltabellotta had in the trunk of her car which was parked across the street from the hall. Caltabellotta testified that because of the rain, she and Martin crossed the street in the middle of the block without using the crosswalk. She testified that before recrossing the street to return to the hall she looked both ways a few times and saw no lights or cars approaching. She remembered crossing the double yellow line and then nothing thereafter.
Martin could not recall any details of the incident, because he suffers from retrograde amnesia as a result of the accident.
Squillante testified that it was foggy, with a mild to heavy rain falling at the time of the accident and that he did not see the plaintiffs before the impact. Squillante stated that he was traveling in the middle of his lane and that no part of his vehicle was over the yellow dividing line when the impact occurred.
At trial, a certified copy of Martin’s hospital record was admitted into evidence at the behest of his counsel, with a request to redact that portion of the hospital record pertaining to Martin’s blood alcohol level. The defendants attempted to introduce portions of Martin’s hospital record which indicated that he had a blood alcohol level of .374 at the time of his admission to the hospital. The trial court excluded that portion of the hospital record relating to Martin’s blood alcohol level stating, inter alia, that it would be sheer speculation to allow the jury to infer that Martin’s blood alcohol level affected his ability to ambulate and that he needed assistance in crossing the street, and that these factors were a proximate cause of the accident.
Ultimately, the jury found the defendants 100% at fault in the happening of the accident, with no comparative negligence assessed against the plaintiffs. The defendants contend that *355Martin’s complete certified hospital record was admissible under CPLR 4518 (c) and that the Supreme Court erred in precluding its admission. In my view, this assertion is correct and there should be a reversal and a new trial.
The results of Martin’s blood alcohol test, taken for the purposes of treatment and diagnosis, as set forth in a certified hospital record, were admissible pursuant to CPLR 4518 (c) as prima facie evidence of Martin’s blood alcohol level (see, Cleary v City of New York, 234 AD2d 411; Maxcy v County of Putnam, 178 AD2d 729; LaDuke v State Farm Ins. Co., 158 AD2d 137). The jury, in evaluating the conduct of the plaintiffs in crossing the street outside the crosswalk was entitled to consider Martin’s blood alcohol level in assessing the comparative negligence of both plaintiffs. The defendants were prepared to offer scientific proof from a toxicologist regarding the effect that Martin’s blood alcohol level had on his ability to ambulate. Accordingly, it was error to deny the defendants’ request to admit the blood alcohol test result and a new trial is required.
This error was exacerbated when the trial court denied the defendants’ motion for a mistrial. In summation, the counsel for the plaintiff Virginia Caltabellotta made persistent comments regarding a purported delay by the police officer investigating the accident in administering a breathalyzer test to the defendant Frank P. Squillante, a captain in the New York City Corrections Department, intimating that not only had Squillante received favorable treatment from the police but also that he had been drinking prior to the accident. In fact, the breathalyzer test given to Squillante revealed that he did not have even a trace of alcohol in his blood. Given that the court had already excluded evidence regarding the fact that the plaintiff Michael Martin had been drinking on the day of the accident, in my view, these comments were inflammatory and prejudiced the defendants (cf., Torrado v Lutheran Med. Ctr., 198 AD2d 346, 347; Vassura v Taylor, 117 AD2d 798). Since there was direct evidence that Martin was drinking prior to the accident, and in light of the trial court’s error in precluding the defendants from introducing evidence of Martin’s blood alcohol level, counsel’s comments so contaminated the proceedings that a new trial is required. The independent evidence regarding Martin’s blood alcohol level was crucial to the defendants’ case because Martin could not be cross-examined concerning his alcohol intake during the hours preceding the accident since he was suffering from retrograde amnesia. In my view, the court’s charge to the jury not to consider Martin’s use of alcohol and that there was no evidence that Squillante *356had used alcohol prior to the accident did not sufficiently cure the prejudicial effects of counsel’s comments.
Accordingly, a new trial is required as to both liability and damages.